          Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA

IN RE MAMMOTH ENERGY                            )
SERVICES, INC. SECURITIES                       )   Case No. CIV-19-522-J
LITIGATION                                      )

                           ORDER PRELIMINARILY APPROVING
                        SETTLEMENT AND PROVIDING FOR NOTICE

       Before the Court is Lead Plaintiffs’ Unopposed Motion for (I) Preliminary Approval of the

Settlement and (II) Approval of Notice to the Settlement Class [Doc. No. 130].1

       This case is a consolidated class action entitled In re Mammoth Energy Services, Inc.

Securities Litigation, Case No. CIV-19-522-J (the Action). Lead Plaintiffs Daniel Furia, Vincent

Furia, and Sharon Furia (Lead Plaintiffs), on behalf of themselves and the Settlement Class

(defined below), and Defendants Mammoth Energy Services, Inc. (Mammoth or the Company),

Arty Straehla, and Mark Layton, (together with Mammoth, Straehla, and Keith Ellison, the

Defendants) (collectively with Lead Plaintiffs, the Parties) have determined to settle all claims

asserted against Defendants in this Action with prejudice on the terms and conditions set forth in

the Stipulation and Agreement of Settlement dated April 30, 2021 (the Stipulation) subject to

approval of this Court (the Settlement). The Parties have moved, pursuant to Federal Rule of Civil

Procedure 23(e), for an order preliminarily approving the settlement of the Action, in accordance

with the Stipulation.

       Having reviewed Lead Plaintiffs’ unopposed motion, as well as the Stipulation and the

exhibits attached thereto, the Court GRANTS Lead Plaintiffs’ Unopposed Motion for (I)

Preliminary Approval of the Settlement and (II) Approval of Notice to the Settlement Class.



1
Unless otherwise defined herein, all capitalized words contained herein shall have the same
meanings as they have in the Stipulation.
            Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 2 of 14




       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      Provisional Certification of the Settlement Class – Pursuant to Rules 23(a) and

(b)(3) of the Federal Rules of Civil Procedure, and for the purposes of this settlement only, the

Action is hereby preliminarily certified as a class action on behalf of: all persons and entities that

purchased or otherwise acquired Mammoth Energy Services, Inc. common stock between October

19, 2017 and June 5, 2019, inclusive, and were damaged thereby. Excluded from the Settlement

Class are Defendants; the officers and directors of the Company during the Settlement Class Period

(the Excluded Officers and Directors); members of the Immediate Families of the Individual

Defendants and of the Excluded Officers and Directors; any entity in which any Defendants, any

Excluded Officer or Director, or any of their respective Immediate Family members had during

the Settlement Class Period and/or has a controlling interest; and the legal representatives, heirs,

successors or assigns of any excluded person or entity, in their respective capacity as such. For

avoidance of doubt, Wexford Capital LP and its affiliates and Gulfport Energy Corporation and its

affiliates are excluded from the Settlement Class.

       2.      Also excluded from the Settlement Class are the persons or entities who or which

timely and validly seek exclusion from the Settlement Class pursuant to the requirements described

below and in the Notice to be sent to Class Members pursuant to this Order.

       3.      The Court finds, for the purposes of the settlement only, that the prerequisites for a

class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been

satisfied in that: (a) the number of Settlement Class Members is so numerous that joinder of all

members is impracticable; (b) there are questions of law and fact common to the Settlement Class;

(c) the claims of Lead Plaintiffs are typical of the claims of the Settlement Class they seek to

represent; (d) Plaintiffs and Lead Counsel have and will fairly and adequately represent the




                                                  2
            Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 3 of 14




interests of the Settlement Class; (e) the questions of law and fact common to members of the

Settlement Class predominate over any questions affecting only individual members of the

Settlement Class; and (f) a class action is superior to other available methods for the fair and

efficient adjudication of the controversy.

       4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and solely for the

purposes of effectuating the Settlement, Lead Plaintiffs are appointed as representatives for the

Settlement Class and Lead Counsel is appointed as counsel for the Settlement Class. Solely for the

purposes of effectuating the proposed Settlement, Lead Counsel is authorized to act on behalf of

Lead Plaintiffs and the other Settlement Class Members with respect to all acts or consents required

by or that may be given pursuant to the Stipulation, including all acts that are reasonably necessary

to consummate the Settlement.

       5.      Preliminary Approval of the Settlement – The Court hereby preliminarily

approves the Settlement, as embodied in the Stipulation, as being fair, reasonable and adequate to

the Settlement Class, subject to further consideration at the Settlement Hearing to be conducted as

described below.

       6.      Settlement Hearing – The Court will hold a settlement hearing (the Settlement

Hearing) on September 21, 2021 at 10:00 a.m. at the United States District Court for the Western

District of Oklahoma, 200 NW 4th Street, Oklahoma City, OK 73102, Courtroom 303, for the

following purposes: (a) to determine whether the proposed Settlement on the terms and conditions

provided for in the Stipulation is fair, reasonable and adequate to the Settlement Class, and should

be approved by the Court; (b) to determine whether a Judgment substantially in the form attached

as Exhibit B to the Stipulation should be entered dismissing the Action with prejudice against

Defendants; (c) to determine whether the proposed Plan of Allocation for the proceeds of the




                                                 3
            Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 4 of 14




Settlement is fair and reasonable and should be approved; (d) to determine whether the motion by

Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation Expenses should be

approved; and (e) to consider any other matters that may properly be brought before the Court in

connection with the Settlement. Notice of the Settlement and the Settlement Hearing (Notice)

shall be given to Settlement Class Members as set forth in paragraph 8 of this Order.

       7.      The Court may adjourn the Settlement Hearing without further notice to the

Settlement Class, and may approve the proposed Settlement with such modifications as the Parties

may agree to, if appropriate, without further notice to the Settlement Class.

       8.      Retention of Claims Administrator and Manner of Giving Notice – Lead

Counsel is hereby authorized to retain Angeion Group (the Claims Administrator) to supervise and

administer the notice procedure in connection with the proposed Settlement as well as the

processing of Claims as more fully set forth below. Notice of the Settlement and the Settlement

Hearing shall be given by Lead Counsel as follows:

               (a)     within ten (10) business days of the date of entry of this Order, Mammoth

shall provide or cause to be provided to the Claims Administrator in electronic format (at no cost

to the Settlement Fund, Lead Counsel or the Claims Administrator) its security lists (consisting of

names and addresses) of the registered shareholders who purchased or otherwise acquired

Mammoth common stock during the Settlement Class Period;

               (b)     not later than twenty (20) business days after the date of entry of this Order

(the Notice Date), Class Counsel shall cause the Claims Administrator to mail the Notice to those

members of the Settlement Class as may be identified through reasonable effort;

               (c)     contemporaneously with the mailing of the Notice, Class Counsel shall also

cause the Claims Administrator to post downloadable copies of the Notice and Claim Form online




                                                 4
            Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 5 of 14




at www.MammothSecuritiesSettlement.com;

               (d)     not later than ten (10) business days after the Notice Date, Class Counsel

shall cause the Claims Administrator to cause the Summary Notice, substantially in the form

attached hereto as Exhibit 3, to be published once in Investor’s Business Daily and to be

transmitted once over the PR Newswire; and

               (e)     not later than seven (7) calendar days prior to the Settlement Hearing, Lead

Counsel shall serve on Defendants’ Counsel and file with the Court proof, by affidavit or

declaration, of such mailing and publication.

       9.      Approval of Form and Content of Notice – The Court (a) approves, as to form

and content, the Notice, the Claim Form, and the Summary Notice, attached hereto as Exhibits 1,

2, and 3, respectively, and (b) finds that the mailing and distribution of the Notice, the posting of

the Notice and Claim Form online, and the publication of the Summary Notice in the manner and

form set forth in paragraph 8 of this Order (i) is the best notice practicable under the circumstances;

(ii) constitutes notice that is reasonably calculated, under the circumstances, to apprise Settlement

Class Members of the pendency of the Action, of the effect of the proposed Settlement (including

the Releases to be provided thereunder), of Lead Counsel’s request for an award of attorneys’ fees

and reimbursement of Litigation Expenses, of their right to object to the Settlement, the Plan of

Allocation and/or Lead Counsel’s request for attorneys’ fees and reimbursement of Litigation

Expenses, of their right to exclude themselves from the Settlement Class, and of their right to

appear at the Settlement Hearing; (iii) constitutes due, adequate and sufficient notice to all persons

and entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the requirements

of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution (including the

Due Process Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as




                                                  5
          Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 6 of 14




amended, and all other applicable law and rules. The date and time of the Settlement Hearing shall

be included in the Notice and Summary Notice before they are mailed, posted online, and

published, respectively.

       10.     Nominee Procedures – Brokers and other nominees who purchased or otherwise

acquired Mammoth common stock during the Settlement Class Period for the benefit of another

person or entity shall (a) within seven (7) calendar days of receipt of the Notice, request from the

Claims Administrator sufficient copies of the Notice to forward to all such beneficial owners and

within seven (7) calendar days of receipt of those Notices forward them to all such beneficial

owners; or (b) within seven (7) calendar days of receipt of the Notice, send a list of the names and

addresses of all such beneficial owners to the Claims Administrator in which event the Claims

Administrator shall promptly mail the Notice to such beneficial owners. Upon full compliance

with this Order, such nominees may seek reimbursement of their reasonable expenses actually

incurred in complying with this Order by providing the Claims Administrator with proper

documentation supporting the expenses for which reimbursement is sought. Such properly

documented expenses incurred by nominees in compliance with the terms of this Order shall be

paid from the Settlement Fund, with any disputes as to the reasonableness or documentation of

expenses incurred subject to review by the Court.

       11.     Participation in the Settlement – Settlement Class Members who wish to

participate in the Settlement and to be eligible to receive a distribution from the Net Settlement

Fund must complete and submit a Claim Form in accordance with the instructions contained

therein. Unless the Court orders otherwise, all Claim Forms must be postmarked no later than one

hundred fifty (150) calendar days after the Notice Date. Notwithstanding the foregoing, Lead

Counsel may, at its discretion, accept for processing late Claims provided such acceptance does




                                                 6
          Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 7 of 14




not delay the distribution of the Net Settlement Fund to the Settlement Class. By submitting a

Claim, a person or entity shall be deemed to have submitted to the jurisdiction of the Court with

respect to his, her or its Claim and the subject matter of the Settlement.

       12.     Each Claim Form submitted must satisfy the following conditions: (a) it must be

properly completed, signed and submitted in a timely manner in accordance with the provisions of

the preceding paragraph; (b) it must be accompanied by adequate supporting documentation for

the transactions and holdings reported therein, in the form of broker confirmation slips, broker

account statements, an authorized statement from the broker containing the transactional and

holding information found in a broker confirmation slip or account statement, or such other

documentation as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the

person executing the Claim Form is acting in a representative capacity, a certification of his, her

or its current authority to act on behalf of the Settlement Class Member must be included in the

Claim Form to the satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim

Form must be complete and contain no material deletions or modifications of any of the printed

matter contained therein and must be signed under penalty of perjury.

       13.     Any Settlement Class Member that does not timely and validly submit a Claim

Form or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have waived

his, her or its right to share in the Net Settlement Fund; (b) shall be forever barred from

participating in any distributions therefrom; (c) shall be bound by the provisions of the Stipulation

and the Settlement and all proceedings, determinations, orders and judgments in the Action relating

thereto, including, without limitation, the Judgment or Alternate Judgment, if applicable, and the

Releases provided for therein, whether favorable or unfavorable to the Settlement Class; and (d)

will be barred from commencing, maintaining or prosecuting any of the Released Plaintiff’s




                                                  7
          Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 8 of 14




Claims against each and all of the Defendants’ Releasees, as more fully described in the Stipulation

and Notice. Notwithstanding the foregoing, late Claim Forms may be accepted for processing as

set forth in paragraph 11 above.

       14.     Exclusion From the Settlement Class – Any member of the Settlement Class who

wishes to exclude himself, herself or itself from the Settlement Class must request exclusion in

writing within the time and in the manner set forth in the Notice, which shall provide that: (a) any

such request for exclusion from the Settlement Class must be mailed or delivered such that it is

received no later than twenty-one (21) calendar days prior to the Settlement Hearing, to: Mammoth

Securities Litigation, ATTN: EXCLUSIONS, c/o Angeion Group, P.O. Box 58220, Philadelphia,

PA 19102, and (b) each request for exclusion must (i) state the name, address, and telephone

number of the person or entity requesting exclusion, and in the case of entities, the name and

telephone number of the appropriate contact person; (ii) state that such person or entity “requests

exclusion from the Settlement Class in In re Mammoth Energy Services, Inc. Securities Litigation,

Case No. 5:19-cv-00522-J”; (iii) state the number of shares of Mammoth common stock that the

person or entity requesting exclusion purchased/acquired and/or sold during the Settlement Class

Period, as well as the dates and prices of each such purchase/acquisition and sale; and (iv) be

signed by the person or entity requesting exclusion or an authorized representative. A request for

exclusion shall not be effective unless it provides all the required information and is received

within the time stated above, or is otherwise accepted by the Court.

       15.     Any person or entity who or which timely and validly requests exclusion in

compliance with the terms stated in this Order and is excluded from the Settlement Class shall not

be a Settlement Class Member, shall not be bound by the terms of the Settlement or any orders or

judgments in the Action and shall not receive any payment out of the Net Settlement Fund.




                                                 8
          Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 9 of 14




       16.     Any Settlement Class Member who or which does not timely and validly request

exclusion from the Settlement Class in the manner stated in this Order: (a) shall be deemed to have

waived his, her or its right to be excluded from the Settlement Class; (b) shall be forever barred

from requesting exclusion from the Settlement Class in this or any other proceeding; (c) shall be

bound by the provisions of the Stipulation and Settlement and all proceedings, determinations,

orders and judgments in the Action, including, but not limited to, the Judgment or Alternate

Judgment, if applicable, and the Releases provided for therein, whether favorable or unfavorable

to the Settlement Class; and (d) will be barred from commencing, maintaining or prosecuting any

of the Released Plaintiff’s Claims against any of the Defendants’ Releasees, as more fully

described in the Stipulation and Notice.

       17.     Appearance and Objections at Settlement Hearing – Any Settlement Class

Member who does not request exclusion from the Settlement Class may enter an appearance in the

Action, at his, her or its own expense, individually or through counsel of his, her or its own choice,

by filing with the Clerk of Court and delivering a notice of appearance to both Lead Counsel and

Defendants’ Counsel, at the addresses set forth in paragraph 18 below, such that it is received no

later than twenty-one (21) calendar days prior to the Settlement Hearing, or as the Court may

otherwise direct. Any Settlement Class Member who does not enter an appearance will be

represented by Lead Counsel.

       18.     Any Settlement Class Member who does not request exclusion from the Settlement

Class may file a written objection to the proposed Settlement, the proposed Plan of Allocation,

and/or Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation

Expenses and appear and show cause, if he, she or it has any cause, why the proposed Settlement,

the proposed Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and




                                                  9
         Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 10 of 14




reimbursement of Litigation Expenses should not be approved; provided, however, that no

Settlement Class Member shall be heard or entitled to contest the approval of the terms and

conditions of the proposed Settlement, the proposed Plan of Allocation and/or the motion for

attorneys’ fees and reimbursement of Litigation Expenses unless that person or entity has filed a

written objection with the Court and served copies of such objection on Lead Counsel and

Defendants’ Counsel at the addresses set forth below such that they are received no later than

twenty-one (21) calendar days prior to the Settlement Hearing.

                 Class Counsel                                 Defendants’ Counsel

             Block & Leviton LLP                     Quinn Emanuel Urquhart & Sullivan LLP
                Jacob A. Walker                              Michael B. Carlinsky
         260 Franklin Street, Suite 1860                       Jacob J. Waldman
              Boston, MA 02110                           51 Madison Avenue, 22nd Floor
                                                             New York, NY 10010



       19.     Any objections, filings and other submissions by the objecting Settlement Class

Member: (a) must state the name, address, and telephone number of the person or entity objecting

and must be signed by the objector; (b) must contain a statement of the Settlement Class Member’s

objection or objections, and the specific reasons for each objection, including any legal and

evidentiary support the Settlement Class Member wishes to bring to the Court’s attention; and

(c) must include documents sufficient to prove membership in the Settlement Class, including the

number of shares of Mammoth common stock that the objecting Settlement Class Member

purchased/acquired and/or sold during the Settlement Class Period, as well as the dates and prices

of each such purchase/acquisition and sale. Objectors who enter an appearance and desire to

present evidence at the Settlement Hearing in support of their objection must include in their

written objection or notice of appearance the identity of any witnesses they may call to testify and

any exhibits they intend to introduce into evidence at the hearing.


                                                10
          Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 11 of 14




         20.   Any Settlement Class Member who or which does not make his, her or its objection

in the manner provided herein shall be deemed to have waived his, her or its right to object to any

aspect of the proposed Settlement, the proposed Plan of Allocation, and Class Counsel’s motion

for an award of attorneys’ fees and reimbursement of Litigation Expenses and shall be forever

barred and foreclosed from objecting to the fairness, reasonableness or adequacy of the Settlement,

the Plan of Allocation or the requested attorneys’ fees and Litigation Expenses, or from otherwise

being heard concerning the Settlement, the Plan of Allocation or the requested attorneys’ fees and

Litigation Expenses in this or any other proceeding.

         21.   Stay and Temporary Injunction – Until otherwise ordered by the Court, the Court

stays all proceedings in the Action other than proceedings necessary to carry out or enforce the

terms and conditions of the Stipulation. Pending final determination of whether the Settlement

should be approved, the Court bars and enjoins Lead Plaintiff, and all other members of the

Settlement Class, from commencing or prosecuting any and all of the Released Plaintiff’s Claims

against each and all of the Defendants’ Releasees.

         22.   Settlement Administration Fees and Expenses – All reasonable costs incurred in

identifying Settlement Class Members and notifying them of the Settlement as well as in

administering the Settlement shall be paid as set forth in the Stipulation without further order of

the Court.

         23.   Settlement Fund – The contents of the Settlement Fund held by The Huntington

National Bank (which the Court approves as the Escrow Agent) shall be deemed and considered

to be in custodia legis of the Court and shall remain subject to the jurisdiction of the Court, until

such time as they shall be distributed pursuant to the Stipulation and/or further order(s) of the

Court.




                                                 11
         Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 12 of 14




       24.     Taxes – Class Counsel is authorized and directed to prepare any tax returns and

any other tax reporting form for or in respect to the Settlement Fund, to pay from the Settlement

Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform all obligations

with respect to Taxes and any reporting or filings in respect thereof without further order of the

Court in a manner consistent with the provisions of the Stipulation.

       25.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails

to occur, this Order shall be vacated, rendered null and void and be of no further force and effect,

except as otherwise provided by the Stipulation, and this Order shall be without prejudice to the

rights of the Lead Plaintiff, the other Settlement Class Members and Defendants, and the Parties

shall revert to their respective positions in the Action as of March 12, 2021, as provided in the

Stipulation.

       26.     Use of this Order – Neither this Order, the Term Sheet, the Stipulation (whether

or not consummated), including the exhibits thereto and the Plan of Allocation contained therein

(or any other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in

connection with the Term Sheet, the Stipulation and/or approval of the Settlement (including any

arguments proffered in connection therewith): (a) shall be offered against any of the Defendants’

Releasees as evidence of, or construed as, or deemed to be evidence of any presumption,

concession, or admission by any of the Defendants’ Releasees with respect to the truth of any fact

alleged by Lead Plaintiff or the validity of any claim that was or could have been asserted or the

deficiency of any defense that has been or could have been asserted in this Action or in any other

litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of any of the




                                                12
         Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 13 of 14




Defendants’ Releasees or in any way referred to for any other reason as against any of the

Defendants’ Releasees, in any civil, criminal or administrative action or proceeding, other than

such proceedings as may be necessary to effectuate the provisions of the Stipulation; (b) shall be

offered against any of the Plaintiff’s Releasees, as evidence of, or construed as, or deemed to be

evidence of any presumption, concession or admission by any of the Plaintiff’s Releasees that any

of their claims are without merit, that any of the Defendants’ Releasees had meritorious defenses,

or that damages recoverable under the Complaint would not have exceeded the Settlement Amount

or with respect to any liability, negligence, fault or wrongdoing of any kind, or in any way referred

to for any other reason as against any of the Plaintiff’s Releasees, in any civil, criminal or

administrative action or proceeding, other than such proceedings as may be necessary to effectuate

the provisions of the Stipulation; or (c) shall be construed against any of the Releasees as an

admission, concession, or presumption that the consideration to be given under the Settlement

represents the amount which could be or would have been recovered after trial; provided, however,

that if the Stipulation is approved by the Court, the Parties and the Releasees and their respective

counsel may refer to it to effectuate the protections from liability granted thereunder or otherwise

to enforce the terms of the Settlement.

       27.     Supporting Papers – Lead Counsel shall file and serve the opening papers in

support of the proposed Settlement, the Plan of Allocation, and Lead Counsel’s motion for an

award of attorneys’ fees and reimbursement of Litigation Expenses no later than thirty-five (35)

calendar days prior to the Settlement Hearing; and reply papers, if any, shall be filed and served

no later than seven (7) calendar days prior to the Settlement Hearing.




                                                 13
         Case 5:19-cv-00522-J Document 132 Filed 05/04/21 Page 14 of 14




       28.    The Court retains jurisdiction to consider all further applications arising out of or

connected with the proposed Settlement.

       IT IS SO ORDERED this 4th day of May, 2021.




                                               14
